DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 10, 11, 13, 15, and 16 of U.S. Patent No. 10,992,918. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are generic to all that is recited in claims 1, 3, 5-8, 10, 11, 13, 15, and 16 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 11, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US Pub. No. 2015/0363962).
Consider claim 1. Schmidt et al. teaches a method for processing a-360-degree multi- view image images, the method comprising: identifying media data for a two-dimensional (2D) image which is generated based on projecting a three-dimensional (3D) image to a planar space (para. 0025 describes displaying a 2D projection of a 3D data set), and metadata related to the media data (para. 0040 describes using metadata to access data from the server); and transmitting the identified media data and the identified metadata, wherein the 3D image is generated based on the 360-degree multi-view images, and wherein the metadata comprises: information indicating a 3D model among a plurality of 3D models used for projecting the 360-degree multi-view images to the 3D image, and information indicating rotating angles of an x-axis, a v-axis, and a z- axis for the 3D image (para. 0048 describe rotating and translating image for volume  data sets; para. 0064 describes retrieving volume metadata corresponding to X, Y, and Z axis directions).
Consider claim 6. Schmidt et al. teaches the method of claim 1, wherein the identified 2D image and the identified metadata are transmitted as a file (para. 0040 describes transmitting requested information and metadata to the user).
Consider claim 8. Schmidt et al. teaches the method of claim 7, wherein the rendering of the received 2D image further comprises: mapping the received 2D image to the 3D model based on the information indicating the 3D model, and rotating the received 2D image based on the information indicating the rotating angle for the each of three directions (para. 0048 describe rotating and translating image for volume  data sets).
Claims 7, 9, 11, and 16-19 are rejected using similar reasoning as corresponding claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484